 Case 4:20-cv-00973-SDJ Document 18 Filed 02/26/21 Page 1 of 3 PageID #: 462




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

YOUNG CONSERVATIVES OF TEXAS                    §
FOUNDATION                                      §
                                                §
         Plaintiff,                             §
                                                §      CIVIL ACTION NO. 4:20-cv-00973
v.                                              §
                                                §
THE UNIVERSITY OF NORTH TEXAS,                  §
THE UNIVESITY OF NORTH TEXAS                    §
SYSTEM,    NEAL      SMATRESK,                  §
PRESIDENT OF THE UNIVERSITY OF                  §
NORTH   TEXAS    and  SHANNON                   §
GOODMAN, VICE PRESIDENT FOR                     §
ENROLLMENT OF THE UNIVERSITY                    §
OF NORTH TEXAS,                                 §
                                                §
         Defendant.                             §

     NOTICE OF SERVICE OF DEFENDANTS’ RULE 26(a)(1) INTIAL DISCLOSURES


         Defendants, the University of North Texas, the University of North Texas System, Neal

Smatresk, President of the University of North Texas, and Shannon Goodman, Vice President for

Enrollment of the University of North Texas (collectively “UNT” or “Defendants”) respectfully

submit this Notice of Service of Defendants’ Rule 26(a)(1) Disclosures.

         By agreement of the parties, Defendants served Plaintiff, Young Conservatives of Texas

Foundation (“YCT” or “Plaintiff”), with their Rule 26(a)(1) Initial Disclosures this 26th day of

February, 2021.



                                                    Respectfully submitted,

                                                    By: /s/ Andy Taylor
                                                    Andy Taylor
                                                    ANDREW C. TAYLOR & ASSOCIATES, PLLC



HB: 4813-7945-2894.1
 Case 4:20-cv-00973-SDJ Document 18 Filed 02/26/21 Page 2 of 3 PageID #: 463




                                        Designated Lead Counsel
                                        State Bar No. 24068068
                                        ataylor@andytaylorlaw.com
                                        2628 Highway 36 South #288
                                        Brenham, Texas 77833
                                        (713) 222-1817 – telephone
                                        (713) 222-1855 – facsimile

                                        -and-

                                        HUSCH BLACKWELL LLP

                                        By: /s/ Sandy Hellums-Gomez
                                        Sandy Hellums-Gomez
                                        State Bar No. 2403670
                                        Sandy.Gomez@HuschBlackwell.com
                                        Jeff Nobles
                                        State Bar No. 15053050
                                        Jeff.Nobles@HuschBlackwell.com
                                        600 Travis Street, Suite 2350
                                        Houston, Texas 77002
                                        (713) 647-6800 – main telephone
                                        (713) 647-6884 – general facsimile

                                        -and-

                                        Scott Schneider
                                        State Bar No. 24054023
                                        Scott.Schneider@HuschBlackwell.com
                                        111 Congress Avenue, Suite 1400
                                        Austin, Texas 78701
                                        (512) 472-5456 – main telephone
                                        (512) 479-1101 – general facsimile

                                        ATTORNEYS FOR THE DEFENDANTS
                                        UNIVERSITY OF NORTH TEXAS, THE
                                        UNIVERSITY OF NORTH TEXAS SYSTEM,
                                        NEAL SMATRESK, PRESIDENT OF THE
                                        UNIVERSITY OF NORTH TEXAS, AND
                                        SHANNON GOODMAN, VICE PRESIDENT FOR
                                        ENROLLMENT OF THE UNIVERSITY OF
                                        NORTH TEXAS




HB: 4813-7945-2894.1
 Case 4:20-cv-00973-SDJ Document 18 Filed 02/26/21 Page 3 of 3 PageID #: 464




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Notice of Service of Defendants’ Rule 26(a)(1) Initial
Disclosures has been electronically filed by the CM/ECF system on this the 26th day of February,
2021 to all counsel of record.


                                              By: /s/ Sandy Hellums-Gomez
                                                 Sandy Hellums-Gomez




HB: 4813-7945-2894.1
